Exhibit 10.1

 

SEVERANCE AGREEMENT

 

THIS AGREEMENT, dated as of July 19, 2004, is made by and between Stewart &
Stevenson Services, Inc., a Texas corporation (the “Company”),
and                    (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 


1.                                       DEFINED TERMS.  THE DEFINITIONS OF
CAPITALIZED TERMS USED IN THIS AGREEMENT ARE PROVIDED IN THE LAST
SECTION HEREOF.


 


2.                                       TERM OF AGREEMENT.  THE TERM OF THIS
AGREEMENT SHALL COMMENCE ON THE DATE HEREOF AND SHALL CONTINUE IN EFFECT THROUGH
DECEMBER 31, 2006; PROVIDED, HOWEVER, THAT COMMENCING ON JANUARY 1, 2005 AND
EACH JANUARY 1 THEREAFTER (AN “EXTENSION DATE”), THE TERM SHALL AUTOMATICALLY BE
EXTENDED FOR ONE ADDITIONAL YEAR (I.E., RESULTING IN A TWO-YEAR TERM ON THE
EXTENSION DATE) UNLESS, NOT LATER THAN SEPTEMBER 30 OF THE YEAR PRECEDING THE
EXTENSION DATE, THE COMPANY OR THE EXECUTIVE SHALL HAVE GIVEN NOTICE NOT TO
EXTEND THE TERM; AND FURTHER PROVIDED, HOWEVER, THAT IF A CHANGE IN CONTROL
SHALL HAVE OCCURRED DURING THE TERM, THE TERM SHALL EXPIRE NO EARLIER THAN
TWENTY-FOUR (24) MONTHS BEYOND THE MONTH IN WHICH SUCH CHANGE IN CONTROL
OCCURRED.


 


3.                                       COMPANY’S COVENANTS SUMMARIZED.  IN
ORDER TO INDUCE THE EXECUTIVE TO REMAIN IN THE EMPLOY OF THE COMPANY AND IN
CONSIDERATION OF THE EXECUTIVE’S COVENANTS SET FORTH IN SECTION 3 HEREOF, THE
COMPANY AGREES, UNDER THE CONDITIONS DESCRIBED HEREIN, TO PAY THE EXECUTIVE THE
SEVERANCE PAYMENTS AND THE OTHER PAYMENTS AND BENEFITS DESCRIBED HEREIN.  EXCEPT
AS PROVIDED IN SECTION 8.1 HEREOF, NO SEVERANCE PAYMENTS SHALL BE PAYABLE UNDER
THIS AGREEMENT UNLESS THERE SHALL HAVE BEEN (OR, UNDER THE TERMS OF THE SECOND
SENTENCE OF SECTION 5.1 HEREOF, THERE SHALL BE DEEMED TO HAVE BEEN) A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOLLOWING A CHANGE IN
CONTROL AND DURING THE TERM.  THIS AGREEMENT SHALL NOT BE CONSTRUED AS CREATING
AN EXPRESS OR IMPLIED CONTRACT OF EMPLOYMENT AND, EXCEPT AS OTHERWISE AGREED IN
WRITING BETWEEN THE EXECUTIVE AND THE COMPANY, THE EXECUTIVE SHALL NOT HAVE ANY
RIGHTS TO BE RETAINED IN THE EMPLOY OF THE COMPANY.

 

--------------------------------------------------------------------------------


 


4.                                       COMPENSATION OTHER THAN SEVERANCE
PAYMENTS.


 


4.1                                 FOLLOWING A CHANGE IN CONTROL AND DURING THE
TERM, DURING ANY PERIOD THAT THE EXECUTIVE FAILS TO PERFORM THE EXECUTIVE’S
DUTIES WITH THE COMPANY AS A RESULT OF INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS, THE COMPANY SHALL PAY THE EXECUTIVE’S FULL SALARY TO THE EXECUTIVE AT
THE RATE IN EFFECT AT THE COMMENCEMENT OF ANY SUCH PERIOD, TOGETHER WITH ALL
COMPENSATION AND BENEFITS PAYABLE TO THE EXECUTIVE UNDER THE TERMS OF ANY
COMPENSATION OR BENEFIT PLAN, PROGRAM OR ARRANGEMENT MAINTAINED BY THE COMPANY
DURING SUCH PERIOD, UNTIL THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY FOR DISABILITY.


 


4.2                                 IF THE EXECUTIVE’S EMPLOYMENT SHALL BE
TERMINATED FOR ANY REASON FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, THE
COMPANY SHALL PAY THE EXECUTIVE’S FULL SALARY TO THE EXECUTIVE THROUGH THE DATE
OF TERMINATION AT THE RATE IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION OR, IF HIGHER, THE RATE IN EFFECT IMMEDIATELY PRIOR TO THE FIRST
OCCURRENCE OF AN EVENT OR CIRCUMSTANCE CONSTITUTING GOOD REASON, TOGETHER WITH
ALL COMPENSATION AND BENEFITS PAYABLE TO THE EXECUTIVE THROUGH THE DATE OF
TERMINATION UNDER THE TERMS OF THE COMPANY’S COMPENSATION AND BENEFIT PLANS,
PROGRAMS OR ARRANGEMENTS AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT IMMEDIATELY
PRIOR TO THE FIRST OCCURRENCE OF AN EVENT OR CIRCUMSTANCE CONSTITUTING GOOD
REASON.


 


4.3                                 IF THE EXECUTIVE’S EMPLOYMENT SHALL BE
TERMINATED FOR ANY REASON FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, THE
COMPANY SHALL PAY TO THE EXECUTIVE THE EXECUTIVE’S NORMAL POST-TERMINATION
COMPENSATION AND BENEFITS AS SUCH PAYMENTS BECOME DUE IN ACCORDANCE WITH WRITTEN
PLANS.  SUCH POST-TERMINATION COMPENSATION AND BENEFITS SHALL BE DETERMINED
UNDER, AND PAID IN ACCORDANCE WITH, THE COMPANY’S RETIREMENT, INSURANCE AND
OTHER COMPENSATION OR BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS AS IN EFFECT
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OR, IF MORE FAVORABLE TO THE
EXECUTIVE, AS IN EFFECT IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE FIRST EVENT
OR CIRCUMSTANCE CONSTITUTING GOOD REASON.


 


4.4                                 UPON THE OCCURRENCE OF A CHANGE IN CONTROL
ALL OPTIONS TO ACQUIRE SHARES OF COMPANY STOCK, ALL SHARES OF RESTRICTED COMPANY
STOCK AND ALL OTHER EQUITY OR PHANTOM EQUITY INCENTIVES HELD BY THE EXECUTIVE
UNDER ANY PLAN OF THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S
VARIOUS STOCK OPTION PLANS) SHALL BECOME IMMEDIATELY VESTED, EXERCISABLE AND
NONFORFEITABLE AND ALL CONDITIONS THEREOF (INCLUDING, BUT NOT LIMITED TO, ANY
REQUIRED HOLDING PERIODS) SHALL BE DEEMED TO HAVE BEEN SATISFIED.


 


5.                                       SEVERANCE PAYMENTS.


 


5.1                                 IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, OTHER THAN (A) BY THE COMPANY
FOR CAUSE, (B) BY REASON OF DEATH OR DISABILITY, OR (C) BY THE EXECUTIVE WITHOUT
GOOD REASON, THEN, THE COMPANY SHALL PAY THE EXECUTIVE THE AMOUNTS, AND PROVIDE
THE EXECUTIVE THE BENEFITS, DESCRIBED IN THIS SECTION 5.1 (“SEVERANCE PAYMENTS”)
AND SECTION 5.2, IN ADDITION TO ANY PAYMENTS AND BENEFITS TO WHICH THE EXECUTIVE
IS ENTITLED UNDER SECTION 4 HEREOF.  SOLELY FOR PURPOSES OF DETERMINING WHETHER
TERMINATION OCCURRED FOLLOWING A CHANGE IN CONTROL PURSUANT TO THIS AGREEMENT
(AND WITHOUT ANY IMPLICATION THAT A CHANGE IN CONTROL HAS IN FACT OCCURRED), THE
EXECUTIVE’S EMPLOYMENT SHALL BE DEEMED TO HAVE BEEN TERMINATED FOLLOWING A
CHANGE IN CONTROL BY THE COMPANY WITHOUT CAUSE


 


2

--------------------------------------------------------------------------------



 


OR BY THE EXECUTIVE WITH GOOD REASON, IF (I) THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE PRIOR TO A CHANGE IN CONTROL AND SUCH
TERMINATION WAS AT THE REQUEST, DIRECTION OR SUGGESTION, DIRECTLY OR INDIRECTLY,
OF A PERSON WHO HAS ENTERED INTO AN AGREEMENT OR WITH WHOM THE COMPANY
CONTEMPLATES WILL ENTER INTO AN AGREEMENT WITH THE COMPANY THE CONSUMMATION OF
WHICH WOULD CONSTITUTE A CHANGE IN CONTROL OR, (II) THE EXECUTIVE TERMINATES HIS
EMPLOYMENT FOR GOOD REASON PRIOR TO A CHANGE IN CONTROL AND THE CIRCUMSTANCE OR
EVENT WHICH CONSTITUTES GOOD REASON OCCURS AT THE REQUEST, DIRECTION OR
SUGGESTION OF SUCH PERSON DESCRIBED IN CLAUSE (I).  FOR PURPOSES OF ANY
DETERMINATION REGARDING THE APPLICABILITY OF THE IMMEDIATELY PRECEDING SENTENCE,
ANY POSITION TAKEN BY THE EXECUTIVE SHALL BE PRESUMED TO BE CORRECT UNLESS THE
COMPANY ESTABLISHES TO THE COMMITTEE BY CLEAR AND CONVINCING EVIDENCE THAT SUCH
POSITION IS NOT CORRECT.


 


(A)                              IN LIEU OF ANY FURTHER SALARY PAYMENTS TO THE
EXECUTIVE FOR PERIODS SUBSEQUENT TO THE DATE OF TERMINATION AND IN LIEU OF ANY
SEVERANCE BENEFIT OTHERWISE PAYABLE TO THE EXECUTIVE, THE COMPANY SHALL PAY TO
THE EXECUTIVE A LUMP SUM SEVERANCE PAYMENT, IN CASH, EQUAL TO TWO TIMES THE SUM
OF (I) THE EXECUTIVE’S BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION OR, IF HIGHER, IN EFFECT IMMEDIATELY PRIOR TO THE FIRST OCCURRENCE
OF AN EVENT OR CIRCUMSTANCE CONSTITUTING GOOD REASON, AND (II) THE AVERAGE CASH
VALUE OF ANNUAL BONUS (WHETHER PAID IN CASH OR STOCK) EARNED BY THE EXECUTIVE
PURSUANT TO ANY ANNUAL BONUS OR INCENTIVE PLAN MAINTAINED BY THE COMPANY IN
RESPECT OF THE THREE FISCAL YEARS ENDING IMMEDIATELY PRIOR TO THE FISCAL YEAR IN
WHICH OCCURS THE DATE OF TERMINATION OR, IF HIGHER, IMMEDIATELY PRIOR TO THE
FISCAL YEAR IN WHICH OCCURS THE FIRST EVENT OR CIRCUMSTANCE CONSTITUTING GOOD
REASON; PROVIDED, THAT IF THE EXECUTIVE HAS NOT PARTICIPATED IN AN ANNUAL BONUS
OR INCENTIVE PLAN MAINTAINED BY THE COMPANY FOR THE ENTIRETY OF SUCH THREE-YEAR
PERIOD, THE AMOUNT REFERRED TO IN THIS CLAUSE (II) SHALL BE CALCULATED USING
SUCH LESSER NUMBER OF BONUSES AS HAVE BEEN ACTUALLY EARNED BY THE EXECUTIVE IN
RESPECT OF SUCH LESSER PERIOD.


 


(B)                                FOR THE TWENTY-FOUR (24) MONTH PERIOD
IMMEDIATELY FOLLOWING THE DATE OF TERMINATION, THE COMPANY SHALL ARRANGE TO
PROVIDE THE EXECUTIVE AND HIS DEPENDENTS LIFE, DISABILITY, ACCIDENT AND HEALTH
INSURANCE BENEFITS AND PERQUISITES (INCLUDING, BUT NOT LIMITED TO, EXECUTIVE
LIFE INSURANCE, CLUB MEMBERSHIPS, FINANCIAL PLANNING AND TAX PREPARATION, ANNUAL
PHYSICAL EXAMINATION AND CHARITABLE CONTRIBUTIONS), IN EACH CASE, SUBSTANTIALLY
SIMILAR TO THOSE PROVIDED TO THE EXECUTIVE AND HIS DEPENDENTS IMMEDIATELY PRIOR
TO THE DATE OF TERMINATION OR, IF MORE FAVORABLE TO THE EXECUTIVE, THOSE
PROVIDED TO THE EXECUTIVE AND HIS DEPENDENTS IMMEDIATELY PRIOR TO THE FIRST
OCCURRENCE OF AN EVENT OR CIRCUMSTANCE CONSTITUTING GOOD REASON, AT NO GREATER
COST TO THE EXECUTIVE THAN THE COST TO THE EXECUTIVE IMMEDIATELY PRIOR TO SUCH
DATE OR OCCURRENCE; PROVIDED, HOWEVER, THAT, UNLESS THE EXECUTIVE CONSENTS TO A
DIFFERENT METHOD (AFTER TAKING INTO ACCOUNT THE EFFECT OF SUCH METHOD ON THE
CALCULATION OF “PARACHUTE PAYMENTS” PURSUANT TO SECTION 5.2 HEREOF), SUCH HEALTH
INSURANCE BENEFITS SHALL BE PROVIDED THROUGH A THIRD-PARTY INSURER.  BENEFITS
OTHERWISE RECEIVABLE BY THE EXECUTIVE PURSUANT TO THIS SECTION 5.1(B) SHALL BE
REDUCED TO THE EXTENT BENEFITS OF THE SAME TYPE ARE RECEIVED BY THE EXECUTIVE
UNDER ANY INDIVIDUAL OR GROUP POLICY OR PROGRAM, OR MADE AVAILABLE TO THE
EXECUTIVE UNDER A GROUP PLAN WHETHER BY REASON OF THE EMPLOYMENT OF THE
EXECUTIVE OR THE EMPLOYMENT OF THE SPOUSE OF THE EXECUTIVE, DURING THE
THIRTY-SIX (36) MONTH PERIOD FOLLOWING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
(AND ANY SUCH BENEFITS RECEIVED BY

 

3

--------------------------------------------------------------------------------


 


OR MADE AVAILABLE TO THE EXECUTIVE SHALL BE REPORTED TO THE COMPANY BY THE
EXECUTIVE); PROVIDED, HOWEVER, THAT THE COMPANY SHALL REIMBURSE THE EXECUTIVE
FOR THE EXCESS, IF ANY, OF THE COST OF SUCH BENEFITS TO THE EXECUTIVE OVER SUCH
COST IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OR, IF MORE FAVORABLE TO THE
EXECUTIVE, THE FIRST OCCURRENCE OF AN EVENT OR CIRCUMSTANCE CONSTITUTING GOOD
REASON.


 


(C)                                NOTWITHSTANDING ANY PROVISION OF THE
COMPANY’S MANAGEMENT INCENTIVE COMPENSATION PLAN (THE “ANNUAL INCENTIVE PLAN”),
THE COMPANY SHALL PAY TO THE EXECUTIVE A LUMP SUM AMOUNT, IN CASH, EQUAL TO THE
SUM OF (I) ANY UNPAID INCENTIVE COMPENSATION WHICH HAS BEEN ALLOCATED OR AWARDED
TO THE EXECUTIVE FOR A COMPLETED FISCAL YEAR OR OTHER MEASURING PERIOD PRECEDING
THE DATE OF TERMINATION UNDER THE ANNUAL INCENTIVE PLAN AND WHICH, AS OF THE
DATE OF TERMINATION, IS CONTINGENT ONLY UPON THE CONTINUED EMPLOYMENT OF THE
EXECUTIVE TO A SUBSEQUENT DATE, AND (II) A PRO RATA PORTION TO THE DATE OF
TERMINATION OF THE AGGREGATE VALUE OF ALL CONTINGENT INCENTIVE COMPENSATION
AWARDS TO THE EXECUTIVE FOR ALL THEN UNCOMPLETED PERIODS UNDER THE ANNUAL
INCENTIVE PLAN, CALCULATED AS TO EACH SUCH AWARD BY MULTIPLYING THE AWARD THAT
THE EXECUTIVE WOULD HAVE EARNED AS OF THE LAST DAY OF THE PERFORMANCE AWARD
PERIOD, ASSUMING THE ACHIEVEMENT, AT THE EXPECTED VALUE TARGET LEVEL, OF THE
INDIVIDUAL AND CORPORATE PERFORMANCE GOALS ESTABLISHED WITH RESPECT TO SUCH
AWARD, BY THE FRACTION OBTAINED BY DIVIDING THE NUMBER OF FULL MONTHS AND ANY
FRACTIONAL PORTION OF A MONTH DURING SUCH PERFORMANCE AWARD PERIOD THROUGH THE
DATE OF TERMINATION BY THE TOTAL NUMBER OF MONTHS CONTAINED IN SUCH PERFORMANCE
AWARD PERIOD; PROVIDED, HOWEVER, THAT IF SUCH TERMINATION OF EMPLOYMENT OCCURS
DURING THE SAME YEAR IN WHICH THE CHANGE IN CONTROL OCCURS, THE PRO-RATA BONUS
PAYMENT REFERRED TO IN CLAUSE (II) ABOVE SHALL BE OFFSET BY ANY PAYMENTS
RECEIVED UNDER THE ANNUAL INCENTIVE PLAN IN CONNECTION WITH SUCH CHANGE IN
CONTROL.


 


(D)                               THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH
OUTPLACEMENT SERVICES SUITABLE TO THE EXECUTIVE’S POSITION FOR A PERIOD OF ONE
YEAR OR, IF EARLIER, UNTIL THE FIRST ACCEPTANCE BY THE EXECUTIVE OF AN OFFER OF
EMPLOYMENT.


 


(E)                                 THE EXECUTIVE SHALL HAVE A FULLY
NONFORFEITABLE INTEREST IN THE EXECUTIVE’S BENEFITS ACCRUED, IF ANY, UNDER THE
STEWART & STEVENSON SUPPLEMENTAL RETIREMENT PLAN AND THE STEWART & STEVENSON
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN.


 


5.2                                 (A)                              WHETHER OR
NOT THE EXECUTIVE BECOMES ENTITLED TO THE SEVERANCE PAYMENTS, IF ANY OF THE
PAYMENTS OR BENEFITS RECEIVED OR TO BE RECEIVED BY THE EXECUTIVE IN CONNECTION
WITH A CHANGE IN CONTROL OR THE EXECUTIVE’S TERMINATION OF EMPLOYMENT (WHETHER
PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER PLAN, ARRANGEMENT OR
AGREEMENT WITH THE COMPANY, ANY PERSON WHOSE ACTIONS RESULT IN A CHANGE IN
CONTROL OR ANY PERSON AFFILIATED WITH THE COMPANY OR SUCH PERSON) (SUCH PAYMENTS
OR BENEFITS, EXCLUDING THE GROSS-UP PAYMENT, BEING HEREINAFTER REFERRED TO AS
THE “TOTAL PAYMENTS”) WILL BE SUBJECT TO THE EXCISE TAX, THE COMPANY SHALL PAY
TO THE EXECUTIVE AN ADDITIONAL AMOUNT (THE “GROSS-UP PAYMENT”) SUCH THAT THE NET
AMOUNT RETAINED BY THE EXECUTIVE, AFTER DEDUCTION OF ANY EXCISE TAX ON THE TOTAL
PAYMENTS AND ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES AND EXCISE
TAX UPON THE GROSS-UP PAYMENT, SHALL BE EQUAL TO THE TOTAL PAYMENTS.

 

4

--------------------------------------------------------------------------------


 

(B)                                For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (i) all of the Total Payments shall be treated as “parachute
payments” (within the meaning of section 280G(b)(2) of the Code) unless, in the
opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the Executive
and selected by the accounting firm which was, immediately prior to the Change
in Control, the Company’s independent auditor (the “Auditor”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of section 280G(b)(4)(A) of the Code, (ii) all “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax unless, in the opinion of Tax Counsel, such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered (within the meaning of section 280G(b)(4)(B) of the
Code) in excess of the Base Amount allocable to such reasonable compensation, or
are otherwise not subject to the Excise Tax, and (iii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of section 280G(d)(3) and (4) of the Code. 
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income tax at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the Date of
Termination (or if there is no Date of Termination, then the date on which the
Gross-Up Payment is calculated for purposes of this Section 5.2), net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

 

(C)                                In the event that the Excise Tax is finally
determined to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment, the Executive shall repay to the Company,
within five (5) business days following the time that the amount of such
reduction in the Excise Tax is fully determined, the portion of the Gross-Up
Payment”) attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Executive,
to the extent that such repayment results in a reduction in the Excise Tax and a
dollar-for-dollar reduction in the Executive’s taxable income and wages for
purposes of federal, state and local income and employment taxes, plus interest
on the amount of such repayment at 120% of the rate provided in
section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within five (5) business days following the time that the amount of such
excess is finally determined.  The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

 

5

--------------------------------------------------------------------------------


 


5.3                                 THE PAYMENTS PROVIDED IN SUBSECTION (A) AND
(C) OF SECTION 5.1 HEREOF AND IN SECTION 5.2 HEREOF SHALL BE MADE NOT LATER THAN
THE FIFTH DAY FOLLOWING THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT IF THE
AMOUNTS OF SUCH PAYMENTS CANNOT BE FINALLY DETERMINED ON OR BEFORE SUCH DAY, THE
COMPANY SHALL PAY TO THE EXECUTIVE ON SUCH DAY AN ESTIMATE, AS DETERMINED IN
GOOD FAITH BY THE EXECUTIVE OR, IN THE CASE OF PAYMENTS UNDER SECTION 5.2
HEREOF, IN ACCORDANCE WITH SECTION 5.2 HEREOF, OF THE MINIMUM AMOUNT OF SUCH
PAYMENTS TO WHICH THE EXECUTIVE IS CLEARLY ENTITLED AND SHALL PAY THE REMAINDER
OF SUCH PAYMENTS (TOGETHER WITH INTEREST ON THE UNPAID REMAINDER (OR ON ALL SUCH
PAYMENTS TO THE EXTENT THE COMPANY FAILS TO MAKE SUCH PAYMENTS WHEN DUE) AT 120%
OF THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE) AS SOON AS THE AMOUNT
THEREOF CAN BE DETERMINED BUT IN NO EVENT LATER THAN THE THIRTIETH (30TH) DAY
AFTER THE DATE OF TERMINATION.  IN THE EVENT THAT THE AMOUNT OF THE ESTIMATED
PAYMENTS EXCEEDS THE AMOUNT SUBSEQUENTLY DETERMINED TO HAVE BEEN DUE, SUCH
EXCESS SHALL CONSTITUTE A LOAN BY THE COMPANY TO THE EXECUTIVE, PAYABLE ON THE
FIFTH (5TH) BUSINESS DAY AFTER DEMAND BY THE COMPANY (TOGETHER WITH INTEREST AT
120% OF THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE), BUT ONLY TO THE
EXTENT SUCH AMOUNT HAS NOT BEEN PAID BY THE EXECUTIVE PURSUANT TO SECTION 5.2(C)
ABOVE.  AT THE TIME THAT PAYMENTS ARE MADE UNDER THIS AGREEMENT, THE COMPANY
SHALL PROVIDE THE EXECUTIVE WITH A WRITTEN STATEMENT SETTING FORTH THE MANNER IN
WHICH SUCH PAYMENTS WERE CALCULATED AND THE BASIS FOR SUCH CALCULATIONS
INCLUDING, WITHOUT LIMITATION, ANY OPINIONS OR OTHER ADVICE THE COMPANY HAS
RECEIVED FROM TAX COUNSEL, THE AUDITOR OR OTHER ADVISORS OR CONSULTANTS (AND ANY
SUCH OPINIONS OR ADVICE WHICH ARE IN WRITING SHALL BE ATTACHED TO THE
STATEMENT).


 


5.4                                 IF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM, THE
COMPANY SHALL PAY TO THE EXECUTIVE ALL LEGAL FEES AND EXPENSES INCURRED BY THE
EXECUTIVE IN DISPUTING IN GOOD FAITH ANY ISSUE HEREUNDER RELATING TO THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, IN SEEKING IN GOOD FAITH TO OBTAIN OR
ENFORCE ANY BENEFIT OR RIGHT PROVIDED BY THIS AGREEMENT OR IN CONNECTION WITH
ANY TAX AUDIT OR PROCEEDING TO THE EXTENT ATTRIBUTABLE TO THE APPLICATION OF
SECTION 4999 OF THE CODE TO ANY PAYMENT OR BENEFIT PROVIDED HEREUNDER.  SUCH
PAYMENTS SHALL BE MADE WITHIN FIVE (5) BUSINESS DAYS AFTER DELIVERY OF THE
EXECUTIVE’S WRITTEN REQUESTS FOR PAYMENT ACCOMPANIED WITH SUCH EVIDENCE OF FEES
AND EXPENSES INCURRED AS THE COMPANY REASONABLY MAY REQUIRE.


 


6.                                       TERMINATION PROCEDURES AND COMPENSATION
DURING DISPUTE.


 


6.1                                 NOTICE OF TERMINATION.  AFTER A CHANGE IN
CONTROL AND DURING THE TERM, ANY PURPORTED TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT (OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN
NOTICE OF TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 9 HEREOF.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL
THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED.  FURTHER, A NOTICE OF
TERMINATION FOR CAUSE IS REQUIRED TO INCLUDE A COPY OF A RESOLUTION DULY ADOPTED
BY THE AFFIRMATIVE VOTE OF NOT LESS THAN THREE-QUARTERS (3/4) OF THE COMMITTEE
AT A MEETING OF THE COMMITTEE WHICH WAS CALLED AND HELD FOR THE PURPOSE OF
CONSIDERING SUCH TERMINATION (AFTER REASONABLE NOTICE TO THE EXECUTIVE AND AN
OPPORTUNITY FOR THE EXECUTIVE, TOGETHER WITH THE EXECUTIVE’S COUNSEL, TO BE
HEARD BEFORE THE COMMITTEE) FINDING ON

 

6

--------------------------------------------------------------------------------


 


CLEAR AND CONVINCING EVIDENCE AND THE GOOD FAITH OPINION OF THE COMMITTEE, THE
EXECUTIVE’S EMPLOYMENT WAS TERMINATED FOR CAUSE AND SPECIFYING THE PARTICULARS
THEREOF IN DETAIL.


 


6.2                                 DATE OF TERMINATION.  “DATE OF TERMINATION,”
WITH RESPECT TO ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AFTER A
CHANGE IN CONTROL AND DURING THE TERM, SHALL MEAN (I) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED FOR DISABILITY, THIRTY (30) DAYS AFTER NOTICE OF
TERMINATION IS GIVEN (PROVIDED THAT THE EXECUTIVE SHALL NOT HAVE RETURNED TO THE
FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES DURING SUCH THIRTY (30) DAY
PERIOD), AND (II) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER
REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH, IN THE CASE OF A
TERMINATION FOR CAUSE) AND, IN THE CASE OF A TERMINATION BY THE EXECUTIVE, SHALL
NOT BE LESS THAN FIFTEEN (15) DAYS NOR MORE THAN SIXTY (60) DAYS, RESPECTIVELY,
FROM THE DATE SUCH NOTICE OF TERMINATION IS GIVEN).


 


6.3                                 DISPUTE CONCERNING TERMINATION.  IF WITHIN
FIFTEEN (15) DAYS AFTER ANY NOTICE OF TERMINATION IS GIVEN FOLLOWING A CHANGE IN
CONTROL, OR, IF LATER, PRIOR TO THE DATE OF TERMINATION (AS DETERMINED WITHOUT
REGARD TO THIS SECTION 6.3), THE PARTY RECEIVING SUCH NOTICE OF TERMINATION
NOTIFIES THE OTHER PARTY THAT A DISPUTE EXISTS CONCERNING THE TERMINATION, THE
DATE OF TERMINATION SHALL BE EXTENDED UNTIL THE EARLIER OF (I) THE DATE ON WHICH
THE TERM ENDS OR (II) THE DATE ON WHICH THE DISPUTE IS FINALLY RESOLVED, EITHER
BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES OR BY A FINAL JUDGMENT, ORDER OR
DECREE OF AN ARBITRATOR OR A COURT OF COMPETENT JURISDICTION (WHICH IS NOT
APPEALABLE OR WITH RESPECT TO WHICH THE TIME FOR APPEAL THEREFROM HAS EXPIRED
AND NO APPEAL HAS BEEN PERFECTED); PROVIDED, HOWEVER, THAT THE DATE OF
TERMINATION SHALL BE EXTENDED BY A NOTICE OF DISPUTE ONLY IF SUCH NOTICE IS
GIVEN IN GOOD FAITH AND THE PARTY GIVING NOTICE PURSUES THE RESOLUTION OF SUCH
DISPUTE WITH REASONABLE DILIGENCE.


 


6.4                                 COMPENSATION DURING DISPUTE.  IF A PURPORTED
TERMINATION OCCURS FOLLOWING A CHANGE IN CONTROL AND DURING THE TERM AND THE
DATE OF TERMINATION IS EXTENDED IN ACCORDANCE WITH SECTION 6.3 HEREOF, THE
COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE THE FULL COMPENSATION IN EFFECT WHEN
THE NOTICE GIVING RISE TO THE DISPUTE WAS GIVEN (INCLUDING, BUT NOT LIMITED TO,
SALARY) AND CONTINUE THE EXECUTIVE AS A PARTICIPANT IN ALL COMPENSATION, BENEFIT
AND INSURANCE PLANS IN WHICH THE EXECUTIVE WAS PARTICIPATING WHEN THE NOTICE
GIVING RISE TO THE DISPUTE WAS GIVEN OR THOSE PLANS IN WHICH THE EXECUTIVE WAS
PARTICIPATING IMMEDIATELY PRIOR TO THE FIRST OCCURRENCE OF AN EVENT OR
CIRCUMSTANCE GIVING RISE TO THE NOTICE OF TERMINATION, IF MORE FAVORABLE TO THE
EXECUTIVE, UNTIL THE DATE OF TERMINATION, AS DETERMINED IN ACCORDANCE WITH
SECTION 6.3 HEREOF.  AMOUNTS PAID UNDER THIS SECTION 6.4 ARE IN ADDITION TO ALL
OTHER AMOUNTS DUE UNDER THIS AGREEMENT (OTHER THAN THOSE DUE UNDER SECTION 4.2
HEREOF) AND SHALL NOT BE OFFSET AGAINST OR REDUCE ANY OTHER AMOUNTS DUE UNDER
THIS AGREEMENT.


 


7.                                       NO MITIGATION.  THE COMPANY AGREES
THAT, IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES DURING THE TERM,
THE EXECUTIVE IS NOT REQUIRED TO SEEK OTHER EMPLOYMENT OR TO ATTEMPT IN ANY WAY
TO REDUCE ANY AMOUNTS PAYABLE TO THE EXECUTIVE BY THE COMPANY PURSUANT TO
SECTIONS 4, 5 OR 6.4 HEREOF.  FURTHER, THE AMOUNT OF ANY PAYMENT OR BENEFIT
PROVIDED FOR IN THIS AGREEMENT (OTHER THAN SECTION 5.1(B) HEREOF BUT INCLUDING
(BUT NOT LIMITED TO) SECTION 6.4 HEREOF) SHALL NOT BE REDUCED BY ANY
COMPENSATION EARNED BY THE EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER
EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET AGAINST ANY AMOUNT CLAIMED TO BE
OWED BY THE EXECUTIVE TO THE COMPANY, OR OTHERWISE.

 

7

--------------------------------------------------------------------------------


 


8.                                       SUCCESSORS; BINDING AGREEMENT.


 


8.1                                 IN ADDITION TO ANY OBLIGATIONS IMPOSED BY
LAW UPON ANY SUCCESSOR TO THE COMPANY, THE COMPANY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH ASSUMPTION
AND AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL BE A
BREACH OF THIS AGREEMENT AND SHALL ENTITLE THE EXECUTIVE TO COMPENSATION FROM
THE COMPANY IN THE SAME AMOUNT AND ON THE SAME TERMS AS THE EXECUTIVE WOULD BE
ENTITLED TO HEREUNDER IF THE EXECUTIVE WERE TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT FOR GOOD REASON AFTER A CHANGE IN CONTROL, EXCEPT THAT, FOR PURPOSES
OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES
EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.


 


8.2                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF THE EXECUTIVE SHALL DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO
THE EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY THEIR TERMS, TERMINATE
UPON THE DEATH OF THE EXECUTIVE) IF THE EXECUTIVE HAD CONTINUED TO LIVE, ALL
SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL REPRESENTATIVES OR
ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.


 


9.                                       NOTICES.  FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
OR MAILED BY UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED, IF TO THE EXECUTIVE, TO THE ADDRESS INSERTED BELOW THE
EXECUTIVE’S SIGNATURE ON THE FINAL PAGE HEREOF AND, IF TO THE COMPANY, TO THE
ADDRESS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICE OF
CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON ACTUAL RECEIPT:


 

To the Company:

 

 

Stewart & Stevenson Services, Inc.

 

2707 North Loop West

 

Houston, Texas  77008-1088

 

 

 

Attention:  Secretary

 


10.                                 MISCELLANEOUS.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION
OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND SUCH
OFFICER AS MAY BE SPECIFICALLY DESIGNATED BY THE COMMITTEE.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR OF ANY
LACK OF COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR
PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  THIS
AGREEMENT SUPERSEDES ANY OTHER AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF


 

8

--------------------------------------------------------------------------------


 


WHICH HAVE BEEN MADE BY EITHER PARTY, PROVIDED, HOWEVER, THAT THIS AGREEMENT
SHALL SUPERSEDE ANY AGREEMENT SETTING FORTH THE TERMS AND CONDITIONS OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY ONLY IN THE EVENT THAT THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED ON OR FOLLOWING A CHANGE IN CONTROL,
BY THE COMPANY OTHER THAN FOR CAUSE OR BY THE EXECUTIVE OTHER THAN FOR GOOD
REASON; AND PROVIDED FURTHER THAT ALL AGREEMENTS OTHERWISE SUPERSEDED BY THIS
AGREEMENT SHALL BE AUTOMATICALLY REINSTATED WITH FULL FORCE AND EFFECT TO THE
EXTENT THIS AGREEMENT IS TERMINATED.  THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.  ALL REFERENCES TO SECTIONS OF THE EXCHANGE ACT OR THE CODE SHALL BE
DEEMED ALSO TO REFER TO ANY SUCCESSOR PROVISIONS TO SUCH SECTIONS.  ANY PAYMENTS
PROVIDED FOR HEREUNDER SHALL BE PAID NET OF ANY APPLICABLE WITHHOLDING REQUIRED
UNDER FEDERAL, STATE OR LOCAL LAW AND ANY ADDITIONAL WITHHOLDING TO WHICH THE
EXECUTIVE HAS AGREED.  THE OBLIGATIONS OF THE COMPANY AND THE EXECUTIVE UNDER
THIS AGREEMENT WHICH BY THEIR NATURE MAY REQUIRE EITHER PARTIAL OR TOTAL
PERFORMANCE AFTER THE EXPIRATION OF THE TERM (INCLUDING, WITHOUT LIMITATION,
THOSE UNDER SECTIONS 5 AND 6 HEREOF) SHALL SURVIVE SUCH EXPIRATION.


 


11.                                 VALIDITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


12.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


13.                                 SETTLEMENT OF DISPUTES; ARBITRATION.


 


13.1                           ALL CLAIMS BY THE EXECUTIVE FOR BENEFITS UNDER
THIS AGREEMENT SHALL BE DIRECTED TO AND DETERMINED BY THE COMMITTEE AND SHALL BE
IN WRITING.  ANY DENIAL BY THE COMMITTEE OF A CLAIM FOR BENEFITS UNDER THIS
AGREEMENT SHALL BE DELIVERED TO THE EXECUTIVE IN WRITING WITHIN THIRTY (30) DAYS
AFTER WRITTEN NOTICE OF THE CLAIM IS PROVIDED TO THE COMPANY IN ACCORDANCE WITH
SECTION 10 AND SHALL SET FORTH THE SPECIFIC REASONS FOR THE DENIAL AND THE
SPECIFIC PROVISIONS OF THIS AGREEMENT RELIED UPON.  THE COMMITTEE SHALL AFFORD A
REASONABLE OPPORTUNITY TO THE EXECUTIVE FOR A REVIEW OF THE DECISION DENYING A
CLAIM AND SHALL FURTHER ALLOW THE EXECUTIVE TO APPEAL TO THE COMMITTEE A
DECISION OF THE COMMITTEE WITHIN SIXTY (60) DAYS AFTER NOTIFICATION BY THE
COMMITTEE THAT THE EXECUTIVE’S CLAIM HAS BEEN DENIED.


 


13.2                           ANY FURTHER DISPUTE OR CONTROVERSY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY AND ALL
DISPUTES, CLAIMS (WHETHER IN TORT, CONTRACT, STATUTORY OR OTHERWISE), BREACHES
OR DISAGREEMENTS CONCERNING THE INTERPRETATION OR APPLICATION OF THE PROVISIONS
OF THIS AGREEMENT SHALL BE RESOLVED BY ARBITRATION BEFORE A PANEL OF THREE
ARBITRATORS AND ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”)
UNDER ITS COMMERCIAL ARBITRATION RULES THEN IN EFFECT.  NO ARBITRATION
PROCEEDING RELATING TO THIS AGREEMENT MAY BE INITIATED BY EITHER THE COMPANY OR
THE EXECUTIVE UNLESS THE CLAIMS REVIEW AND APPEALS PROCEDURES SPECIFIED IN
SECTION 13.1 HAVE BEEN EXHAUSTED.  WITHIN TEN (10) BUSINESS DAYS OF THE
INITIATION OF AN ARBITRATION HEREUNDER, THE COMPANY AND THE EXECUTIVE WILL EACH
SEPARATELY DESIGNATE AN ARBITRATOR, AND WITHIN TWENTY (20) BUSINESS DAYS OF
SELECTION, THE APPOINTED ARBITRATORS WILL APPOINT A NEUTRAL ARBITRATOR.  ALL
ARBITRATORS SHALL BE MEMBERS OF THE NATIONAL PANEL OF COMMERCIAL ARBITRATORS
MAINTAINED BY THE AAA.  THE ARBITRATORS SHALL ISSUE

 

9

--------------------------------------------------------------------------------


 


THEIR WRITTEN DECISION (INCLUDING A STATEMENT OF FINDING OF FACTS) WITHIN THIRTY
(30) DAYS FROM THE DATE OF THE CLOSE OF THE ARBITRATION HEARING.  THE DECISION
OF THE ARBITRATORS SELECTED HEREUNDER WILL BE FINAL AND BINDING ON BOTH
PARTIES.  THIS ARBITRATION PROVISION IS EXPRESSLY MADE PURSUANT TO AND SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. SECTIONS 1-16 (OR REPLACEMENT
OR SUCCESSOR STATUTE).  PURSUANT TO SECTION 9 OF THE FEDERAL ARBITRATION ACT,
THE COMPANY AND THE EXECUTIVE AGREE THAT A JUDGMENT OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS MAY BE ENTERED UPON THE AWARD
MADE PURSUANT TO THE ARBITRATION.


 


14.                                 DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS INDICATED BELOW:


 


(A)                              “AFFILIATE” SHALL HAVE THE MEANING SET FORTH IN
RULE 12B-2 PROMULGATED UNDER SECTION 12 OF THE EXCHANGE ACT.


 


(B)                                “AUDITOR” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.2 HEREOF.


 


(C)                                “BASE AMOUNT” SHALL HAVE THE MEANING SET
FORTH IN SECTION 280G(B)(3) OF THE CODE.


 


(D)                               “BENEFICIAL OWNER” SHALL HAVE THE MEANING SET
FORTH IN RULE 13D-3 UNDER THE EXCHANGE ACT.


 


(E)                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(F)                                 “CAUSE” FOR TERMINATION BY THE COMPANY OF
THE EXECUTIVE’S EMPLOYMENT SHALL MEAN (I) THE WILLFUL AND CONTINUED FAILURE BY
THE EXECUTIVE TO SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES WITH THE COMPANY
(OTHER THAN ANY SUCH FAILURE RESULTING FROM THE EXECUTIVE’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS OR ANY SUCH ACTUAL OR ANTICIPATED FAILURE AFTER THE
ISSUANCE OF A NOTICE OF TERMINATION FOR GOOD REASON BY THE EXECUTIVE PURSUANT TO
SECTION 6.1 HEREOF) AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS
DELIVERED TO THE EXECUTIVE BY THE BOARD, WHICH DEMAND SPECIFICALLY IDENTIFIES
THE MANNER IN WHICH THE BOARD BELIEVES THAT THE EXECUTIVE HAS NOT SUBSTANTIALLY
PERFORMED THE EXECUTIVE’S DUTIES, OR (II) THE WILLFUL ENGAGING BY THE EXECUTIVE
IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE COMPANY OR ITS
SUBSIDIARIES, MONETARILY OR OTHERWISE.  FOR PURPOSES OF CLAUSES (I) AND (II) OF
THIS DEFINITION, (X) NO ACT, OR FAILURE TO ACT, ON THE EXECUTIVE’S PART SHALL BE
DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY THE EXECUTIVE NOT IN
GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT THE EXECUTIVE’S ACT, OR FAILURE TO
ACT, WAS IN THE BEST INTEREST OF THE COMPANY AND (Y) THE EXECUTIVE HAS RECEIVED
WRITTEN NOTICE FROM THE COMPANY OF THE SPECIFIC CONDUCT ASSERTED AS CAUSE FOR
TERMINATION AND HAS THIRTY (30) BUSINESS DAYS TO REMEDY ANY SUCH OCCURRENCE
OTHERWISE CONSTITUTING CAUSE.


 


(G)                                A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE
OCCURRED IF THE EVENT SET FORTH IN ANY ONE OF THE FOLLOWING PARAGRAPHS SHALL
HAVE OCCURRED:


 

(I)                                    ANY PERSON IS OR BECOMES THE BENEFICIAL
OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN
THE SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED
DIRECTLY FROM THE

 

10

--------------------------------------------------------------------------------


 

COMPANY OR ITS AFFILIATES) REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES, EXCLUDING ANY PERSON WHO BECOMES
SUCH A BENEFICIAL OWNER IN CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (I)
OF PARAGRAPH (III) BELOW; OR

 

(II)                                THE FOLLOWING INDIVIDUALS CEASE FOR ANY
REASON TO CONSTITUTE A MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING:
INDIVIDUALS WHO, ON THE DATE HEREOF, CONSTITUTE THE BOARD AND ANY NEW DIRECTOR
(OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH
AN ACTUAL OR THREATENED ELECTION CONTEST RELATING TO THE ELECTION OF DIRECTORS
OF THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED OR RECOMMENDED BY A VOTE OF
AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
DIRECTORS ON THE DATE HEREOF OR WHOSE APPOINTMENT, ELECTION OR NOMINATION FOR
ELECTION WAS PREVIOUSLY SO APPROVED OR RECOMMENDED; OR

 

(III)                            THERE IS CONSUMMATED A MERGER OR CONSOLIDATION
OF THE COMPANY OR ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY
OTHER CORPORATION, OTHER THAN (I) A MERGER OR CONSOLIDATION THAT WOULD RESULT IN
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH
MERGER OR CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING
OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ANY
PARENT THEREOF), IN COMBINATION WITH THE OWNERSHIP OF ANY TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY, AT LEAST 51% OF THE COMBINED VOTING POWER OF THE
SECURITIES OF THE COMPANY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER SUCH
MERGER OR CONSOLIDATION, OR (II) A MERGER OR CONSOLIDATION EFFECTED TO IMPLEMENT
A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO PERSON IS
OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY (NOT INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY
SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY OR ITS AFFILIATES OTHER THAN IN
CONNECTION WITH THE ACQUISITION BY THE COMPANY OR ITS AFFILIATES OF A BUSINESS)
REPRESENTING AT LEAST 51% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES; OR

 

(IV)                            THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN
AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL
OF THE COMPANY’S ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ENTITY, AT LEAST 51% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.  FOR PURPOSES OF THIS
AGREEMENT, IT IS CONTEMPLATED THAT A SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY SHALL NOT BE DEEMED TO OCCUR UNLESS AT LEAST 75% OF THE BOOK VALUE
(AS STATED IN THE COMPANY’S MOST RECENT AUDITED FINANCIAL STATEMENTS) OF THE
COMPANY’S TOTAL ASSETS IS DISPOSED OF IN A SINGLE TRANSACTION.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 


(H)                               “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.


 


(I)                                    “COMMITTEE” SHALL MEAN (I) THE
INDIVIDUALS (NOT FEWER THAN THREE IN NUMBER) WHO, ON THE DATE SIX MONTHS BEFORE
A CHANGE IN CONTROL, CONSTITUTE THE COMPENSATION COMMITTEE OF THE BOARD, PLUS
(II) IN THE EVENT THAT FEWER THAN THREE INDIVIDUALS ARE AVAILABLE FROM THE GROUP
SPECIFIED IN CLAUSE (I) ABOVE FOR ANY REASON, SUCH INDIVIDUALS AS MAY BE
APPOINTED BY THE INDIVIDUAL OR INDIVIDUALS SO AVAILABLE (INCLUDING FOR THIS
PURPOSE ANY INDIVIDUAL OR INDIVIDUALS PREVIOUSLY SO APPOINTED UNDER THIS CLAUSE
(II)); PROVIDED, HOWEVER, THAT THE MAXIMUM NUMBER OF INDIVIDUALS CONSTITUTING
THE COMMITTEE SHALL NOT EXCEED SIX (6).


 


(J)                                   “COMPANY” SHALL MEAN STEWART & STEVENSON
SERVICES, INC. AND, EXCEPT IN DETERMINING UNDER SECTION 15(G) HEREOF WHETHER OR
NOT ANY CHANGE IN CONTROL OF THE COMPANY HAS OCCURRED, SHALL INCLUDE ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS WHICH ASSUMES AND AGREES TO PERFORM THIS
AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.


 


(K)                               “DATE OF TERMINATION” SHALL HAVE THE MEANING
SET FORTH IN SECTION 6.2 HEREOF.


 


(L)                                 “DISABILITY” SHALL BE DEEMED THE REASON FOR
THE TERMINATION BY THE COMPANY OF THE EXECUTIVE’S EMPLOYMENT, IF, AS A RESULT OF
THE EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, THE EXECUTIVE
SHALL HAVE BEEN ABSENT FROM THE FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES
WITH THE COMPANY FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS, THE COMPANY SHALL
HAVE GIVEN THE EXECUTIVE A NOTICE OF TERMINATION FOR DISABILITY, AND, WITHIN
THIRTY (30) DAYS AFTER SUCH NOTICE OF TERMINATION IS GIVEN, THE EXECUTIVE SHALL
NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES.


 


(M)                            “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED FROM TIME TO TIME.


 


(N)                               “EXCISE TAX” SHALL MEAN ANY EXCISE TAX IMPOSED
UNDER SECTION 4999 OF THE CODE.


 


(O)                               “EXECUTIVE” SHALL MEAN THE INDIVIDUAL NAMED IN
THE FIRST PARAGRAPH OF THIS AGREEMENT.


 


(P)                                 “EXTENSION DATE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 2 HEREOF.

 

12

--------------------------------------------------------------------------------


 


(Q)                               “GOOD REASON” FOR TERMINATION BY THE EXECUTIVE
OF THE EXECUTIVE’S EMPLOYMENT SHALL MEAN THE OCCURRENCE (WITHOUT THE EXECUTIVE’S
EXPRESS WRITTEN CONSENT) AFTER ANY CHANGE IN CONTROL, OR PRIOR TO A CHANGE IN
CONTROL UNDER THE CIRCUMSTANCES DESCRIBED IN CLAUSE (II) OF THE SECOND SENTENCE
OF SECTION 5.1 HEREOF OF ANY ONE OF THE FOLLOWING ACTS BY THE COMPANY, OR
FAILURES BY THE COMPANY TO ACT, UNLESS, IN THE CASE OF ANY ACT OR FAILURE TO ACT
DESCRIBED IN PARAGRAPH (I), (V), (VI) OR (VII) BELOW, SUCH ACT OR FAILURE TO ACT
IS CORRECTED PRIOR TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF
TERMINATION GIVEN IN RESPECT THEREOF:


 

(I)                                    THE ASSIGNMENT TO THE EXECUTIVE OF ANY
DUTIES INCONSISTENT WITH THE EXECUTIVE’S STATUS AS A SENIOR EXECUTIVE OFFICER OF
THE COMPANY OR A SUBSTANTIAL ADVERSE ALTERATION IN THE NATURE OR STATUS OF THE
EXECUTIVE’S RESPONSIBILITIES FROM THOSE IN EFFECT IMMEDIATELY PRIOR TO THE
CHANGE IN CONTROL;

 

(II)                                A REDUCTION BY THE COMPANY IN THE
EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME
MAY BE INCREASED FROM TIME TO TIME EXCEPT FOR ACROSS-THE-BOARD SALARY REDUCTIONS
SIMILARLY AFFECTING ALL SENIOR EXECUTIVES OF THE COMPANY AND ALL SENIOR
EXECUTIVES OF ANY PERSON IN CONTROL OF THE COMPANY;

 

(III)                            THE RELOCATION OF THE EXECUTIVE’S PRINCIPAL
PLACE OF EMPLOYMENT TO A LOCATION MORE THAN 50 MILES FROM THE EXECUTIVE’S
PRINCIPAL PLACE OF EMPLOYMENT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR THE
COMPANY’S REQUIRING THE EXECUTIVE TO BE BASED ANYWHERE OTHER THAN SUCH PRINCIPAL
PLACE OF EMPLOYMENT (OR PERMITTED RELOCATION THEREOF) EXCEPT FOR REQUIRED TRAVEL
ON THE COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE
EXECUTIVE’S PRESENT BUSINESS TRAVEL OBLIGATIONS;

 

(IV)                            THE FAILURE BY THE COMPANY TO PAY TO THE
EXECUTIVE ANY PORTION OF THE EXECUTIVE’S CURRENT COMPENSATION EXCEPT PURSUANT TO
AN ACROSS-THE-BOARD COMPENSATION DEFERRAL SIMILARLY AFFECTING ALL SENIOR
EXECUTIVES OF THE COMPANY AND ALL SENIOR EXECUTIVES OF ANY PERSON IN CONTROL OF
THE COMPANY, OR TO PAY TO THE EXECUTIVE ANY PORTION OF AN INSTALLMENT OF
DEFERRED COMPENSATION UNDER ANY DEFERRED COMPENSATION PROGRAM OF THE COMPANY,
WITHIN SEVEN (7) DAYS OF THE DATE SUCH COMPENSATION IS DUE;

 

(V)                                THE FAILURE BY THE COMPANY TO CONTINUE IN
EFFECT ANY COMPENSATION PLAN IN WHICH THE EXECUTIVE PARTICIPATES IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL WHICH IS MATERIAL TO THE EXECUTIVE’S TOTAL
COMPENSATION, INCLUDING BUT NOT LIMITED TO THE COMPANY’S STOCK OPTION PLANS OR
ANY SUBSTITUTE PLANS ADOPTED PRIOR TO THE CHANGE IN CONTROL, UNLESS AN EQUITABLE
ARRANGEMENT (EMBODIED IN AN ONGOING SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN
MADE WITH RESPECT TO SUCH PLAN, OR THE FAILURE BY THE COMPANY TO CONTINUE THE
EXECUTIVE’S PARTICIPATION THEREIN (OR IN SUCH SUBSTITUTE OR ALTERNATIVE PLAN) ON
A BASIS NOT MATERIALLY LESS FAVORABLE, BOTH IN TERMS OF THE AMOUNT OR TIMING OF
PAYMENT OF BENEFITS PROVIDED AND THE LEVEL OF THE EXECUTIVE’S PARTICIPATION
RELATIVE TO OTHER PARTICIPANTS, AS EXISTED IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL;

 

13

--------------------------------------------------------------------------------


 

(VI)                            THE FAILURE BY THE COMPANY TO CONTINUE TO
PROVIDE THE EXECUTIVE WITH BENEFITS SUBSTANTIALLY SIMILAR TO THOSE ENJOYED BY
THE EXECUTIVE UNDER ANY OF THE COMPANY’S PENSION, SAVINGS, LIFE INSURANCE,
MEDICAL, HEALTH AND ACCIDENT, OR DISABILITY PLANS IN WHICH THE EXECUTIVE WAS
PARTICIPATING IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL (EXCEPT FOR ACROSS THE
BOARD CHANGES SIMILARLY AFFECTING ALL SENIOR EXECUTIVES OF THE COMPANY AND ALL
SENIOR EXECUTIVES OF ANY PERSON IN CONTROL OF THE COMPANY), THE TAKING OF ANY
OTHER ACTION BY THE COMPANY WHICH WOULD DIRECTLY OR INDIRECTLY MATERIALLY REDUCE
ANY OF SUCH BENEFITS OR DEPRIVE THE EXECUTIVE OF ANY MATERIAL FRINGE BENEFIT OR
PERQUISITE ENJOYED BY THE EXECUTIVE AT THE TIME OF THE CHANGE IN CONTROL, OR THE
FAILURE BY THE COMPANY TO PROVIDE THE EXECUTIVE WITH THE NUMBER OF PAID VACATION
DAYS TO WHICH THE EXECUTIVE IS ENTITLED ON THE BASIS OF YEARS OF SERVICE WITH
THE COMPANY IN ACCORDANCE WITH THE COMPANY’S NORMAL VACATION POLICY IN EFFECT AT
THE TIME OF THE CHANGE IN CONTROL; OR

 

(VII)                        ANY PURPORTED TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WHICH IS NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION SATISFYING
THE REQUIREMENTS OF SECTION 6.1 HEREOF; FOR PURPOSES OF THIS AGREEMENT, NO SUCH
PURPORTED TERMINATION SHALL BE EFFECTIVE.

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.  The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

 

For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Committee by clear and convincing evidence
that Good Reason does not exist.

 


(R)                                “GROSS-UP PAYMENT” SHALL HAVE THE MEANING SET
FORTH IN SECTION 5.2 HEREOF.


 


(S)                                 “NOTICE OF TERMINATION” SHALL HAVE THE
MEANING SET FORTH IN SECTION 6.1 HEREOF.


 


(T)                                “PERSON” SHALL HAVE THE MEANING GIVEN IN
SECTION 3(A)(9) OF THE EXCHANGE ACT, AS MODIFIED AND USED IN SECTIONS 13(D) AND
14(D) THEREOF, EXCEPT THAT SUCH TERM SHALL NOT INCLUDE (I) THE COMPANY OR ANY OF
ITS SUBSIDIARIES, (II) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF ITS AFFILIATES, (III) AN
UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH
SECURITIES, OR (IV)A CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF STOCK OF THE COMPANY.


 


(U)                               “PLAN” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.1 HEREOF.

 

14

--------------------------------------------------------------------------------


 


(V)                                “SEVERANCE PAYMENTS” SHALL HAVE THE MEANING
SET FORTH IN SECTION 5.1 HEREOF.


 


(W)                           “TAX COUNSEL” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.2 HEREOF.


 


(X)                               “TERM” SHALL MEAN THE PERIOD OF TIME DESCRIBED
IN SECTION 2 HEREOF (INCLUDING ANY EXTENSION, CONTINUATION OR TERMINATION
DESCRIBED THEREIN).


 


(Y)                                “TOTAL PAYMENTS” SHALL MEAN THOSE PAYMENTS SO
DESCRIBED IN SECTION 5.2 HEREOF.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above first written.

 

 

STEWART & STEVENSON SERVICES, INC.

 

 

 

 

 

By:

 

 

Carl B. King

 

Senior Vice President, Secretary and

 

General Counsel

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

 

 

 

 

Address:

 

 

16

--------------------------------------------------------------------------------